51920: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 51920


Short Caption:CARRIGAN VS. COMM'N ON ETHICSClassification:Civil Appeal - Administrative Agency - General


Related Case(s):51850


Lower Court Case(s):Carson City - First Judicial District - 07OC012451BCase Status:Remittitur Issued/Case Closed


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:District Judge Earl for Justice Parraguirre


To SP/Judge:SP Status:


Oral Argument:03/05/2012 at 11:30 AMOral Argument Location:Carson City


Submission Date:03/05/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAmicus Curiae PartyBrenda J. Erdoes
							(Legislative Counsel Bureau Legal Division)
						Kevin C. Powers
							(Legislative Counsel Bureau Legal Division)
						


AppellantMichael A. CarriganChester H. Adams
							(Sparks City Attorney)
						Mark S. Davies
							(Orrick, Herrington & Sutcliffe LLP)
						John W. Griffin
							(The Capitol Company)
						Matthew M. Griffin
							(The Capitol Company)
						Rachel M. McKenzie
							(Orrick, Herrington & Sutcliffe LLP)
						Douglas R. Thornley
							(Sparks City Attorney)
						


RespondentNevada State Commission on EthicsJohn P. Elwood
							(Vinson & Elkins, LLP/Washington DC)
						Adriana G. Fralick
							(Nevada Commission on Ethics)
						Jeremy C. Marwell
							(Vinson & Elkins, LLP/Washington DC)
						Yvonne M. Nevarez-Goodson
							(Nevada Commission on Ethics)
						



13-35859: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/25/2008Filing Fee Filing Fee Waived.


06/25/2008Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal/No Settlement. Notice of exemption from settlement conference program mailed to all counsel.  (Docketing statement mailed to counsel for appellant.)08-16267




06/30/2008MotionFiled Motion. Motion for Expedited Appeal.08-16601




06/30/2008Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/29/07. To Court Reporter: Eric Nelson.08-16604




06/30/2008Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/12/08.  To Court Reporter: Jackie Adams.08-16605




06/30/2008Docketing StatementFiled Docketing Statement.08-16608




07/03/2008Notice/IncomingFiled Proof of Service. Request for Transcript of Proceedings (Jackie Adams).08-17046




07/03/2008Notice/IncomingFiled Proof of Service. Request for Transcript of Proceedings (Eric Nelson).08-17047




07/16/2008TranscriptFiled Transcript. Proceedings:  08/29/07.  Court Reporter:  Eric Nelson.08-18214




07/21/2008TranscriptFiled Notice from Court Reporter. Jackie Adams stating that the requested transcripts were delivered.  Dates of transcripts: 5/12/08.08-18766




07/22/2008Order/ProceduralFiled Order. we conclude that an expedited briefing schedule is appropriate, and therefore, we grant appellant's motion.  Appellant shall have 30 days from the date of this order to file and serve the opening brief and appendix.  Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). Upon the completion of briefing, we will expedite our resolution of this appeal as the court's docket permits.08-18913




07/24/2008BriefFiled Opening Brief.08-19091




07/24/2008AppendixFiled Joint Appendix. Vols 1-4.08-19093




08/25/2008BriefFiled Answering Brief.08-21848




08/25/2008BriefFiled Amicus Brief. Amicus Curiae Brief of the Legislature of the State of Nevaqda in Support of the Commission on Ethics of the State of Nevada08-21925




09/24/2008BriefFiled Reply Brief.08-24662




09/24/2008AppendixFiled Joint Appendix. Supplement to Joint Appendix.08-24664




10/28/2008Order/ProceduralFiled Order. Disclosure of Non-Disqualifying Interest.  I see no reason to recuse myself from consideration of this appeal.  Ron Parraguirre.08-27678




02/02/2009Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes in Carson City on March 3, 2009 at 10:30 a.m. (En Banc)09-02843




02/17/2009Notice/OutgoingIssued Oral Argument Reminder Notice.09-04098




03/03/2009Case Status Update Submitted for Decision.


03/10/2009OtherDisqualification of Justice Parraguirre. 


03/10/2009Notice/OutgoingIssued Notice of Justice Disqualification. Voluntary recusal of Justice Parraguirre.09-06027




07/29/2010Opinion/DispositionalFiled Per Curiam Opinion. "Reversed." Before the Court EN BANC.  Fn1-[The Honorable Ron Parraguirre, Chief Justice, voluntarily recused himself from participation in the decision of this matter.]   Author: Douglas, Michael L.. Majority: Douglas/Hardesty/Cherry/Saitta/Gibbons. Dissent: Pickering. 126 Nev. Adv. Opn. No. 28. EN BANC.10-19578




08/24/2010RemittiturIssued Remittitur.10-21627




08/24/2010Case Status UpdateRemittitur Issued/Case Closed


08/27/2010RemittiturFiled Remittitur. Received by County Clerk on August 25, 2010.  REMITTITUR RECALLED PER ORDER FILED ON 9/22/10.10-21627




08/31/2010MotionFiled Motion.  Motion to Stay Issuance of the Remittitur10-22369




09/01/2010MotionFiled Response to Motion. Notice of Non-Opposition.10-22415




09/22/2010Order/ProceduralFiled Order Recalling Remittitur.  We recall the remittitur issued by this court on August 24, 2010.  Thereafter the reissuance of the remittitur shall be stayed for 120 days.10-24349




10/13/2010Notice/OutgoingIssued Letter to Versuslaw, Inc. and West Group regardng corrections to recently filed opinions. Nos. 52733, 46417, 55290/55551, 49207, 51920, 52492, 53521, 53168.10-27164




11/03/2010Notice/IncomingFiled Notice.  The petition for a writ of certiorari was filed 10/27/10 and placed on the docket 10/29/10 as Case No. 10-568.10-28782




12/16/2010MotionFiled Motion. Motion to Stay Issuance of the Remittitur.10-32918




12/16/2010MotionFiled Notice of Non-Opposition.10-32941




12/27/2010Order/ProceduralFiled Order Granting Motion to Stay Reissuance of Remittitur until final dispostion has been rendered by the Supreme Court of the United States.10-33704




01/18/2011Notice/IncomingFiled Notice. The petition for a writ of certiorari is granted.11-01689




03/09/2011Letter/IncomingFiled Letter from US Supreme Court requesting certified copies of all documents filed in this case.11-07669




03/17/2011Notice/OutgoingIssued Letter to US Supreme Court enclosing a certified copy of this court's record, vols. 1 through 3.11-08705




07/05/2011Notice/IncomingFiled Notice of Substitution of Counsel for Appellant - (The Capitol Company substituted as attorney of record for appellant Michael Carrigan in the place and stead of The Sparks City Attorney)11-19747




07/13/2011MotionFiled Motion To Associate Counsel (Rachel M. McKenzie, Esq.).11-21060




07/13/2011MotionFiled Motion to Associate Counsel (Mark S. Davies, Esq.).11-21061




07/13/2011Notice/IncomingFiled Notice of Motion (Mark Davies, Esq).11-21069




07/14/2011MotionFiled Motion for Additional Briefing and Argument.11-21091




07/15/2011Letter/IncomingReceived Letter from William K. Suter, US Supreme Court Clerk, with attached certified copy of the mandate and certified copy of the judgment.


07/15/2011Order/IncomingFiled Mandate and Judgment from Supreme Court of the United States.11-21386




07/19/2011MotionFiled Response to Appellant's Motion for Additional Briefing and Argument.11-21774




07/26/2011MotionFiled Reply in Support of Motion for Additional Briefing and Argument.11-22464




07/28/2011OtherRecord of Proceedings in the Nevada Supreme Court, Vols. 1 through 3, returned to this office by the U.S. Supreme Court. (See 3/17/11 docket entry.)


07/29/2011Order/ProceduralFiled Order Granting Motion for Additional Briefing and Motions to Associate Counsel. Appellant's: Supplemental brief due: 30 days. Nevada attorneys John W. Griffith and Matthew M. Griffin, of The Capitol Company, shall be responsible for all matters presented by Ms. McKenzie and Mr. Davies in this matter.11-22887




08/02/2011MotionFiled Joint Motion for Clarification Regarding Supplemental Briefing.11-23324




08/08/2011Order/ProceduralFiled Order Granting Motion Regarding Supplemental Brief page Limits. The supplemental opening brief and supplemental answering brief shall be no longer than 30 pages and any supplemental reply brief shall be no longer than 15 pages.11-23829




08/22/2011Notice/IncomingFiled Notice of Substitution of Counsel (Yvonne Nevarz-Goodson for Adriana Fralick).11-25556




08/22/2011Notice/IncomingFiled Notice of Mandate and Judgment of the Supreme Court of the United States.11-25558




08/22/2011MotionFiled Motion to Associate Counsel - John P. Elwood.11-25559




08/22/2011MotionFiled Motion to Associate Counsel - Jeremy C. Marwell.11-25560




08/23/2011Notice/IncomingFiled Proof of Service of Notice of Mandate and Judgment of the Supreme Court of the United States.11-25571




08/29/2011BriefFiled Supplemental Brief of Appellant Michael A Carrigan.11-26253




09/27/2011Order/ProceduralFiled Order Granting Motions to Associate Counsel and to Waive Admission Fees. Respondent The Commission on Ethics has filed motions to associate Washington, D.C., attorneys John P. Elwood and Jeremy C. Marwell of the law firm Vinson & Elkins, LLP, in this matter pursuant to SCR 42. Mr. Elwood and Mr. Maxwell shall be permitted to appear on behalf of respondent in this appeal. No admission fees shall be required of Mr. Elwood or Mr. Maxwell.11-29431




09/29/2011BriefFiled Supplemental Brief for Respondent The Commission on Ethics State of Nevada.11-29664




10/13/2011BriefFiled Supplemental Reply Brief for Appellant Michael A. Carrigan.11-31589




10/14/2011MotionFiled Legislature's Motion for Leave to File Amicus Curiae Brief.11-31652




10/14/2011BriefReceived Amicus Curiae Brief of the Legislature of the State of Nevada in Support of The Commission on Ethics of the State of Nevada (via E-Flex) (RETURNED UNFILED PER ORDER 11/1/11)


10/14/2011MotionFiled Appellant Michael A. Carrigan's Opposition to Nevada Legislature's Motion for Leave to File Amicus Curiae Brief.11-31834




10/18/2011MotionFiled Legislature's Reply in Support of Motion for Leave to File Amicus Curiae Brief.11-32088




10/20/2011MotionFiled Response of the Commission on Ethics of the State of Nevada to the Nevada Legislature's Motion for Leave to File Amicus Brief.11-32421




11/01/2011Order/ProceduralFiled Order Denying Motion for Leave to File Amicus Curiae Brief. The clerk of this court is directed to return, unfiled, the proposed amicus brief, provisionally received in this court on October 14, 2011.11-33547




01/27/2012Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for March 5, 2012, at 11:30 a.m. in Carson City for 30 minutes before the En Banc Panel.12-02917




02/22/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-05678




03/05/2012Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


04/03/2012Order/IncomingFiled Executive Order. Honorable Alan R. Earl, District Judge, appointed to sit in the place of Justice Parraguirre.12-10592




11/27/2013Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Pickering, C.J. Majority: Pickering/Gibbons/Hardesty/Saitta/Earl. Douglas, J., with whom Cherry, J., dissenting. Fn1[After oral argument, the Honorable Allan R. Earl, Judge of the Eighth Judicial District Court, was designated by the Governor to sit in place of the Honorable Ron D. Parraguirre, Justice, who voluntarily recused himself.] 129 Nev. Adv. Opn. No. 95. EN BANC13-35859




12/23/2013RemittiturIssued Remittitur.13-38900




12/23/2013Case Status UpdateRemittitur Issued/Case Closed


12/31/2013RemittiturFiled Remittitur. Received by County Clerk on December 24, 2013.13-38900